Continuation sheet –

Continuation of 3: Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because due to the introduction of new claim limitations which were not previously considered the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore the response is being reviewed according to pre-After Final Consideration Pilot Program 2.0 practice.

Continuation of 12: Applicant’s arguments presented on page 4 of the remarks regarding the applied prior art of record not teaching a vessel comprising an innermost layer directly joined to a polyamide layer without an adhesive and comprising a COP or COC have been considered but are moot because the proposed claim amendments which introduce this limitation have not been entered.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782